While I agree that an employee in the classified service may only be laid off or removed in compliance with the statutory provisions relating to civil service of the state, I do not feel that the facts in this case show a clear right entitling the relator, Orville D. Jones, to a writ of mandamus. There is no showing that any new employee has ever been hired to replace Jones after he was laid off; and while Huck, who appears to have been the oldest employee in the section, is doing the work that Jones formerly did, and while he might have been improperly classified, there is evidence in the file from which the trial judge could conclude that he was doing all his former work and, in addition, that he was doing the work which Jones formerly did.
I would distinguish this case from the case of State, ex rel.Click, v. Thormyer, Acting Dir., 105 Ohio App. 479, which was previously decided by this court, on the difference in the factual situations existing between the two cases. In theClick case there was an employee hired, after the removal of Click, who took over and performed the work that Click formerly did, and there was no evidence of any absorption of his job by another employee, as we have in this case. For that reason I do not feel that the relator has shown a clear right to a writ of mandamus.